DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL BENDE,
                             Appellant,

                                     v.

                     AURORA BANK, FSB, et al.,
                           Appellees.

                              No. 4D14-3106

                              [August 5, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Eli Berger, Judge; L.T. Case No. 2012CA012213XXXXMB.

  Michael Bende, Boca Raton, pro se.

  No appearance for appellees.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, MAY and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.